DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated March 30, 2022 has been entered.  Claims 1, 5-9, 11, 13-17, and 19-20 have been amended.  In view of the amendments to the claims, the 35 USC §112 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system comprising: a computing device configured to: transmit, over one or more networks and to a customer device of a customer, a first dataset that causes the customer device to prompt the customer to select a frame style and a frame size, the frame size indicating dimensions of a frame window; receive, over the one or more networks and from the customer device, a second dataset that characterizes a first customer selection of the frame style and the frame size; transmit, over the one or more networks and to the customer device, a third dataset that causes the customer device of the customer to prompt the customer to select a mat style; receive, over the one or more networks and from the customer device, a fourth dataset that characterizes a second customer selection of a mat style; determine, based at least on the dimensions of the frame window and the mat style, a mat size, the mat size including dimensions of a mat window; and determine, based at least on the dimensions of the mat window, an image size for an image.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to customize a product. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computing device, one or more networks, and a customer device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-10 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-10 do not set forth further additional elements. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-10 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 11-20 are parallel, i.e. recite similar concepts and elements, to claims 1-10, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US PG Pub 2012/0072179 A1 (hereafter “Patel”), previously cited, in view of Rao, US PG Pub 2005/0093888 A1 (hereafter “Rao”).

Regarding claim 1, Patel teaches a system comprising: a computing device configured to: 
receive, over the one or more networks and from the customer device, a second dataset that characterizes a first customer selection of the frame style and the frame size, the frame size indicating dimensions of a frame window (¶¶0084 and 0090);
transmit, over the one or more networks and to the customer device, a third dataset that causes the customer device of the customer to prompt the customer to select a mat style (¶¶0022-0030, 0067, 0078-0090, and 0095-0101); 
receive, over the one or more networks and from the customer device, a fourth dataset that characterizes a second customer selection of a mat style (¶¶0022-0030); 
determine, based at least on the dimensions of the frame window and the mat style, a mat size, the mat size including dimensions of a mat window (¶¶0022-0030, 0067, 0073 and 0078-0090); and 
determine, based at least on the dimensions of the mat window, an image size for an image (¶¶0025 and 0077).
Patel does not explicitly teach to transmit, over one or more networks and to a customer device of a customer, a first dataset that causes the customer device to prompt the customer to select a frame style and a frame size, the frame size indicating dimensions of a frame. Rao teaches a system for framing an image including the known technique transmit, over one or more networks and to a customer device of a customer, a first dataset that causes the customer device to prompt the customer to select a frame style and a frame size, the frame size indicating dimensions of a frame window (¶¶0004-0008, 0020-0022, 0028-0030, and 0035-0042). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel, to include a prompt to select frame style and size as taught by Rao, in order to “hold of have access to many frame styles to satisfy the users,” as suggested by Rao (¶0004). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rao, the results of the combination were predictable.

Regarding claim 2, Patel in view of Rao teaches the system of claim 1 wherein the image size has dimensions larger than the dimensions of the mat window (Patel ¶¶0083-0084).

Regarding claim 3, Patel in view of Rao teaches the system of claim 1 wherein the frame size further indicates dimensions of a frame setting, and wherein the image is printed on a sheet having dimensions substantially equal to the dimensions of the frame setting (Patel ¶¶0026 and 0053).

Regarding claim 4, Patel in view of Rao teaches the system of claim 3 wherein the mat size includes outer dimensions substantially equal to the dimensions of the frame setting (Patel ¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 5, Patel in view of Rao teaches the system of claim 1 wherein prompting the customer to select the mat style includes presenting via a user interface at least two options for the mat style (Patel ¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 6, Patel in view of Rao teaches the system of claim 1 wherein the computing device is further configured, after receiving the second dataset, causing the customer device to present via a user interface at least two options for the mat size (Patel ¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 7, Patel in view of Rao teaches the system of claim 1 wherein the computing device is further configured, prior to receiving the second dataset, to receive a fifth dataset that characterizes third customer selection of the image to be framed, wherein the determination of the mat size is additionally based at least in part on the image to be framed (Patel ¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 8, Patel in view of Rao teaches the system of claim 7 wherein prompting the customer to select the frame size includes presenting via a user interface at least two options for the frame style (Patel ¶¶0090-0092).

Regarding claim 9, Patel in view of Rao teaches the system of claim 7 wherein prompting the customer to select the frame type and the frame size includes presenting, via a user interface, at least two options for the frame size (Patel ¶¶0083-0084).

Regarding claim 10, Patel in view of Rao teaches the system of claim 9 wherein the at least two options for the frame size are determined for presentation via the user interface based at least in part on an aspect ratio of the image (Patel ¶¶0083 and 0095).

Regarding claims 11-20, all of the limitations in claims 11-20 are closely parallel to the limitations of system claims 1-10, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees. In response to applicant’s argument that the claims do not recite an abstract idea, the examiner notes that the abstract idea recited in the claims is identified in the rejection.  Applicant alleges that the claim language has not been evaluated, however the entirety of the claim language is evaluated in the rejection.  Applicant contends that the mere use of any processor accessing computer memory is sufficient to be eligible under prong one of step 2B, however this contention misunderstands the law, the example, and the 2019 Patent Eligibility Guidance.  Additionally, the contention is not relevant as to whether the claims recite an abstract idea.  In the example, the processor is measuring how much memory is being allocated to each application which indeed is a step which cannot be performed in the human mind.  However, it is not because of the mere use of the processor but rather that a human mind cannot measure memory use of an application.  In the instant application, the claims do not recite measuring memory use of an application, but rather selecting a frame style, a mat style, and a frame size and determining the dimensions of a frame window and an image size.  These steps can be performed in the human mind.  The claims recite the instructions to perform the steps using a computing device recited at a high level of generality which is exactly what the court in Alice determined did not constitute significantly more than the abstract idea.
In response to applicant’s argument that the claims are not directed to an abstract idea, the examiner disagrees. Applicant alleges that the rejection excludes any analysis of prong two of step 2A.  This is clearly false.  The additional elements identified in the rejection are a computing device, one or more networks, and a customer device.  These additional elements do not integrate the abstract idea into a practical application for the reasons stated in the rejection, namely because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The examiner notes that applicant has not provided any rationale as to why the claims integrate the abstract idea into a practical application and reiterates that the mere recitation of a generic computer recited at a high level of generality is not sufficient.
In response to applicant’s argument that the independent claims amount to significantly more than the abstract idea, the examiner disagrees. Applicant argues that because the claims recited subject matter that is distinguished over the prior art of record the claims involve an “inventive concept” under §101.  This is false for two reasons.  First, the claims have not been distinguished over the prior art. Second, the analysis under §101 is explicitly distinct and separate from prior art analysis. 
In response to applicant’s arguments regarding the prior art, the examiner disagrees.  Patel teaches a recalculation of the framed artwork size that requires the determination of the mat dimensions in ¶0084 which is based on the selections of the user of the artwork image and frames described in ¶0083. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hegemier et al., US PG Pub 2009/0122329 A1, teaches customizing print content.
Mondry et al., US PG Pub 2005/0044485 A1, teaches automatic generation of image distributions.
Non-patent literature Rist, Thomas, et al., 9th International Conference on Pervasive Computing Technologies for Healthcare (PervasiveHealth). IEEE, 2015, teaches a digital picture frame with a recommender mode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625